Title: From George Washington to the Board of War, 1 June 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          Head Quarters Middlebrook 1st June 1779.
        
        I transmit you the arrangement of the three New-Hampshire Regiments which I have just received—and request you will make out and forward me the commissions as soon as it can be done. The board will perceive the several promotions that are to be made, and the dates which the commissions are to bear.
        General Hand writes me of an application for clothing wanted in the 11th Pennsylvania Regiment. Should the board have taken no order on the occasion I am to beg their compliance with it as far as our stores will admit.
        He also mentions in the same letter the great consumption of Shoes arising from the troops being in almost constant motion. The shoes he remarks, which are thrown away after a weeks wear, as useless, would by a little repairs, be rendered very serviceable. To answer this purpose he recommends a set of shoe-makers tools and spare pieces of leather for soles &c. to be sent to each regiment. The proposition appears to me very good. I would therefore recommend it to the notice of the board. A proportion, of sets of tools, and spare bits of leather &c., should be forwarded as soon as possible, part to Gen. Hand and the rest to Easton; of which the board will be pleased to advise General Sullivan, in case it is thought worth the trial.
        Inclosed is two commissions with the dates of the resignations endorsed. The board will be pleased to return Commissions for the officers next in succession. I am Gen. &.
        
          G.W.
        
      